

116 HR 2351 IH: Protecting Airport Communities from Particle Emissions Act
U.S. House of Representatives
2019-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2351IN THE HOUSE OF REPRESENTATIVESApril 22, 2019Mr. Smith of Washington (for himself, Ms. Jayapal, Mr. Ted Lieu of California, Ms. Schakowsky, Mr. Lynch, Mr. Suozzi, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Federal Aviation Administration to conduct a study relating to
			 ultrafine particles, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Airport Communities from Particle Emissions Act. 2.Airborne ultrafine particle study (a)In generalThe Administrator of the Federal Aviation Administration shall enter into appropriate arrangements with the National Academy of Sciences to conduct a study that—
 (1)summarizes the relevant literature and studies done on airborne ultrafine particles worldwide; (2)focuses on large hub commercial airports in—
 (A)Seattle; (B)Boston;
 (C)Chicago; (D)New York;
 (E)the Northern California Metroplex; (F)Phoenix;
 (G)the Southern California Metroplex; (H)the District of Columbia;
 (I)Atlanta; and (J)any other metropolitan large hub airport identified by the Administrator;
 (3)specifically looks at— (A)characteristics of UFPs present in the air;
 (B)spatial and temporal distributions of UFP concentrations; (C)primary sources of UFPs;
 (D)how much aircraft and airport operations are contributing to the distribution of UFP concentrations when compared to other sources;
 (E)potential health effects associated with elevated UFP exposures, including heart and lung diseases, asthma, nervous system disorders, and other health effects, that have been considered in previous studies; and
 (F)potential UFP exposures, especially to susceptible and vulnerable groups; (4)identifies measures, including the use of sustainable aviation fuels, intended to reduce emissions from aircraft and airport operations and assess potential impacts on emissions related to UFPs; and
 (5)identifies important information gaps related to understanding relationships between UFP exposures and health effects, contributions of aviation-related emissions to UFP exposures, and the effectiveness of mitigation measures.
 (b)CoordinationThe Administrator of the Federal Aviation Administration shall coordinate with the Administrator of the Environmental Protection Agency, the Secretary of Health and Human Services, and any other agency that the Administrator deems appropriate to provide data and other assistance necessary for the study.
 (c)ReportNot later than 2 years after the date of execution of the funding agreement between the Federal Aviation Administration and the National Academy of Sciences, the Administrator of the Federal Aviation Administration shall submit to Congress a report on the study.
 (d)DefinitionIn this Act, the terms ultrafine particle and UFP mean particles with diameters less than or equal to 100 nanometers. 